UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7680



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES EDWARD FLETCHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:05-cr-00062-F; 5:06-cv-367-F)


Submitted: January 25, 2007                 Decided:   January 31, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Edward Fletcher, Appellant Pro Se. Steve R. Matheny, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Edward Fletcher appeals the district court's order

dismissing three of four claims contained in his motion filed

pursuant to 28 U.S.C. § 2255 (2000).    We dismiss the appeal for

lack of jurisdiction because the order is not appealable.       This

court may exercise jurisdiction only over final orders, see 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, see 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).    The

order from which Fletcher appeals is neither a final order nor an

appealable interlocutory or collateral order. We therefore dismiss

the appeal as interlocutory.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                               - 2 -